 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVanguard Energy Company and Lonnie D. Bender.Case 6 CA 11627May 10, 1979DECISION AND ORDERBY MEMBERS PNEIL.O, MURPHY, AND TRUESDALEUpon a charge filed on September 18, 1978, byLonnie D. Bender, an individual, herein called theCharging Party, and duly served on Vanguard En-ergy Company, herein called Respondent, the Gen-eral Counsel of the National Labor Relations Board.by the Regional Director for Region 6, issued a com-plaint and notice of hearing on October 25, 1978,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an adminis-trative law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges that Respondent violated Section8(a)(1) of the Act by laying off employee Lonnie D.Bender on or about August 19, 1978, and thereafterrefusing to reinstate him, because he engaged in con-certed activity with other employees for the purposeof collective bargaining and other mutual aid andprotection. Respondent did not file an answer to thecomplaint.On February 13, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached, basedupon Respondent's failure to file an answer as re-quired by Section 102.20 of National Labor RelationsBoard Rules and Regulations, Series 8, as amended.Subsequently, on February 22, 1979, the Board issuedan order transferring the proceeding to the Board anda Notice To Show Cause why the General Counsel'smotion should not be granted. Respondent failed tofile a response to the Notice To Show Cause. Accord-ingly, the allegations of the Motion for SummaryJudgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orallegation in the complaint not specifically de-nied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent specifically stated that unless an answer tothe complaint was filed within 10 days of servicethereof "all of the allegations in the Complaint shallbe admitted to be true and may be so found by theBoard." According to the uncontroverted allegationsof the Motion for Summary Judgment, Respondentwas further advised orally of its obligation to file ananswer on November 27, 1978, by counsel for theGeneral Counsel. Respondent was again advised ofthis obligation by the General Counsel in a letter De-cember 1, 1978, and was notified, by letter datedJanuary 9, 1979, that should no answer be receivedby January 15, 1979, a Motion for Summary Judg-ment would be filed. As noted, Respondent has not atany time filed an answer to the complaint, nor has itfiled a response to the Notice To Show Cause. Ac-cordingly, no good cause to the contrary having beenshown, and in accordance with the rule set forthabove, the allegations in the complaint are deemed tobe admitted and are found to be true.' Accordingly,we grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Delaware corporation with offices located inElkins, West Virginia, and its principal facility lo-cated in Pickens, West Virginia. Respondent is engag-ing in the business of strip mining and in the nonretailsale of coal. During the 12-month period immediatelypreceding the issuance of the complaint, Respondentpurchased for use at its Pickens facility goods andmaterials valued in excess of $50,000 directly fromfirms or enterprises located outside the State of WestI Jerry C Wilson, Curlis Wilson and Rodney V. Wilson d/b/a Wilson &Sons, 193 NLRB 350 (1971).242 NLRB No. 26114 VANGUARD ENERGY COMPANYVirginia and sold and shipped goods and materialsvalued in excess of $50,000 directly to points locatedoutside the State of West Virginia.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.to him of a sum of money equal to the amount henormally would have earned as wages from the dateof his layoff to the date of Respondent's offer of rein-statement, less net interim earnings. Backpay is to becomputed in the manner prescribed in F ' 4' Wool-worth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977).2The Board, upon the basis of the fioregoing factsand the entire record, makes the following:11. THE UNFAIR LABOR PRACTICESOn or about August 19, 1978, Respondent, throughits officers, agents, and representatives, laid off an em-ployee, Lonnie D. Bender, and since that date hasfailed and refused to reinstate him, and continues tofail and refuse to recall him to his former or substan-tially equivalent position of employment, because heengaged in concerted activities with other employeesfor the purpose of collective bargaining and othermutual aid and protection.Accordingly, we find that, by the aforesaid con-duct, Respondent interfered with, restrained, and co-erced its employees in the exercise of the rights guar-anteed them under Section 7 of the Act and that, bysuch conduct. Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.III. TE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.IV. THE REMEDYHaving found that Respondent has engaged in andis engaging in certain unfair labor practices within themeaning of Section 8(a)(1) of the Act, we shall orderthat Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.Having also found that Respondent laid off andrefused to recall Lonnie D. Bender, we shall orderRespondent to offer him immediate and full reinstate-ment to his former job or, if that position no longerexists, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privi-leges previously enjoyed, and make him whole forany loss of earnings he may have suffered by paymentCoNCILr SIONS OF LAW'1. Respondent, Vanguard Energy Company, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(1) of the Actby laying off and refusing to reinstate employee Lon-nie D. Bender because he engaged in concerted ac-tivity with other employees for the purpose of collec-tive bargaining and other mutual aid and protection.3. By the acts and conduct described above. Re-spondent has interfered with, restrained, and coercedemployees in the exercise of the rights guaranteedthem in Section 7 of the Act and thereby has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)( I) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, Van-guard Energy Company, Pickens, West Virginia, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Laying off and refusing to reinstate employeesbecause they choose to engage in protected concertedactivity for the purpose of collective bargaining andother mutual aid or protection.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Offer Lonnie D. Bender immediate and full re-instatement to his former position or, if such positionno longer exists, to a substantially equivalent job,without prejudice to his seniority and other rights andprivileges previously enjoyed, and make him wholefor any loss of earnings suffered by him by paying2 See. generally. iss PlunthinR & Itfetg C('. 138 NlRB 716 (1962)115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim a sum of money to be determined in accordancewith the formula set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze and compute theamount of backpay due under the terms of this Order.(c) Post at its Pickens, West Virginia, facility cop-ies of the attached notice marked "Appendix."3Cop-ies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by Re-spondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 6, in3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."writing, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIL .NOT lay off and refuse to reinstateany employees because they engage in concertedactivity for the purpose of collective bargainingor other mutual aid and protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL offer Lonnie D. Bender immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority andother rights and privileges previously enjoyed,and WE WILL make him whole, with interest, forany loss of pay he may have suffered by reasonof the discrimination against him.VANGUARD ENERGY COMPANY116